1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   KAVASIO K. HALL,                                )   Case No.: 1:18-cv-00272-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER LIFTING STAY OF PROCEEDINGS
13          v.                                       )
                                                         ORDER VACATING SETTLEMENT
14                                                   )   CONFERENCE SET FOR MAY 16, 2019
     VASQUEZ, et.al.,
                                                     )
15                  Defendants.                      )   AMENDED DISCOVERY AND SCHEDULING
                                                     )   ORDER
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Kavasio K. Hall is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          This action proceeds on against Defendant Agiani for failure to protect and against Defendant
21   Vasquez for excessive force.
22          On March 11, 2019, the Court identified this case as an appropriate case for the post-screening
23   ADR (Alternative Dispute Resolution) project, and stayed the action to allow the parties an
24   opportunity to settle their dispute before the discovery process begins. (ECF No. 31.) The Court’s
25   order granted Defendants time to investigate and determine whether to opt out of the post-screening
26   ADR project.
27   ///
28   ///
                                                         1
1             On April 9, 2019, Defendants filed a notice to opt out of the early settlement conference. (ECF

2    No. 32.) After reviewing the request, the Court finds good cause to grant Defendants’ request.

3    Therefore, the stay is lifted, and the May 16, 2019, settlement conference is vacated. This case is now

4    ready to proceed, and the discovery and scheduling order will be amended.

5             Accordingly, IT IS HEREBY ORDERED that:

6             1.      The stay of this action (ECF No. 31) is LIFTED;

7             2.      The May 16, 2019, settlement conference is VACATED;

8             3.      The deadline to file an exhaustion motion is June 19, 2019;

9             4.      The deadline to amend the pleadings is August 19, 2019;

10            5.      The discovery deadline is October 21, 2019;

11            6.      The dispositive motion deadline is December 23, 2019; and

12            7.      All other provisions of the Court’s January 15, 2019, discovery and scheduling order

13                    remain in full force and effect.

14
15   IT IS SO ORDERED.

16   Dated:        April 10, 2019
17                                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                         2
